Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

     Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Dohyun Ahn on August 22, 2022.
The amended application filed July 28, 2022 has been further amended to reflect proper dependency of claims 4, 7 and 20 while also correcting an antecedent basis issue in claim 19 in the following manner:

1a.	Please change the dependency of Claims 4, 7 and 20 from claim 3 to claim 1.
4. (Currently Amended) The switch of claim [[3]] 1, 

7. (Currently Amended) The switch of claim [[3]] 1, 

20. (Currently Amended) The switch of claim [[3]] 1, 


1b.	Please amend Claim 19 line 3 in the following manner;
“a plurality of elements supporting a plurality of electrodes;[[,]] each element comprising a conductive portion, the plurality of” 

Reasons for Allowance
Claims 1, 2, 4-9, 11, 12 and 18-21 are allowed.
Regarding claims 1 and 19; allowability resides, at least in part, with the prior art not showing or fairly teaching a switch comprising a plurality of electrode support elements extending from a reversibly deformable body which comprises a plurality of conductive pathways which conduct electric signals to and from the electrodes on the support elements through the respective electrode support elements in conjunction with ALL the remaining limitations within respective claims 1 and 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833